Citation Nr: 1606742	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to March 1971.  He served in the Republic of Vietnam from April 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in August 2015, which granted a Joint Motion for Partial Remand vacating a September 2014 Board decision as to the low back disability increased rating issue and remanded the matter for additional development.  The issue initially arose from a July 2012 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The heart disability claim arose from a September 2012 rating decision and was remanded for additional development in September 2014.  The Board remanded the service connection issue again in September 2015.

The issue of entitlement to a rating in excess of 10 percent for a low back disability, is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a scheduled VA examination in December 2015.

2.  A heart disability was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW

A heart disability was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claim by correspondence dated in August 2012.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA treatment records, and statements in support of the claim.  VA correspondence dated in October 2015 requested that the Veteran provide authorization for additional assistance in obtaining copies of private treatment records.  The Veteran did not respond and in his claim was readjudicated in a December 2015 supplemental statement of the case.  He has been adequately notified of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board notes that the theories of entitlement for the heart disability issue in this case involves a complex medical matter, and that when VA provides a VA examination or obtains an opinion it must ensure that the examination or opinion is adequate.  The available record in this case shows the Veteran was provided a VA examination in December 2014, and that in September 2014 the Board found an additional examination was required to clarify an inconsistency in the report provided.  VA records show the Veteran failed to report for a scheduled examination in December 2015 and that he was provided notice addressing that matter in a December 2015 supplemental statement of the case.  When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  There is no indication the Veteran was not adequately notified of the scheduled examination nor that he had good cause for failure to report.  Therefore, the Board finds the original service connection claim must be decided based upon the evidence of record.  

It is also significant to note that although the December 2014 VA examiner marked the yes response to the question as to whether the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease, the subsequent remarks section of the report thoroughly addressed the evidence as to true coronary artery disease and ischemic heart disease.  While clarification of the inconsistency in the December 2014 would have been helpful, the Board finds that the overall evidence of record demonstrates no such diagnosis is warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.


Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Cardiovascular-renal disease, including hypertension, is a chronic disease for presumptive service connection purposes.

Certain disabilities, including ischemic heart disease, may be presumed service connected if manifest to a degree of 10 percent or more for a herbicide exposed Veteran.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 3 (2015).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has a heart disability as a result of active service, including as a result of herbicide exposure during service in Vietnam.  Records show he served in the Republic of Vietnam from April 1970 to March 1971.  The service medical records are negative for complaint, treatment, or diagnosis of any heart disability.  The Veteran's separation examination in March 1971 shows a normal clinical heart evaluation.  

VA treatment records dated in August 2001 noted a diagnosis of hypertension that did not require medication.  Private treatment records include a copy of an October 2014 echocardiogram noting borderline upper limits ascending aorta.  The reason for the study was identified as syncope.  

VA examination in September 2014 included a diagnosis of atrial fibrillation and provided a date of diagnosis in 2014.  It was noted he required continuous medication for control of that heart condition.  The examiner noted that the Veteran had been provided a diagnosis of atrial fibrillation a few months earlier that had been found coincidentally during a workup for syncope.  No other testing had been performed to support true coronary artery disease or ischemic heart disease.  The examiner found that it was not likely that the Veteran's heart disease was etiologically due to or related to service, nor truly aggravated, as his atrial fibrillation was due to a natural progression of disease with age and common risk factors.  It was specifically noted to not have been manifest within one year of service and had only become apparent in October 2014.  The examiner further noted that the Veteran had been interviewed and that he did not appear to have any other heart issues, that he denied any myocardial infarction, and that he reported he had never had any confirmatory testing for ischemic heart disease.  

Based upon the available evidence of record, the Board finds that the Veteran is shown to have served in the Republic of Vietnam and his exposure to herbicides during that service is conceded.  However, the Board finds that the evidence demonstrates that his present heart disability of atrial fibrillation was not manifest during active service, or within one year following separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  Atrial fibrillation is not a disease recognized by VA as associated with herbicide exposure.  The evidence also indicates that his hypertension was not manifest within one year of separation from active service and that atrial fibrillation has not been shown to have developed as a result of exposure to herbicides in Vietnam.  The opinions of the September 2014 VA examiner are persuasive.  The opinions are shown to have been based on examinations of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has not submitted any contrary competent evidence that show that it is at least as likely as not that any current heart disability is related to service or that a diagnosis of ischemic heart disease is warranted.  The Veteran did not report for an examination scheduled to obtain additional medical evidence in this matter.  The duty to assist is not a one-way street.  If a Veteran wants help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection for a heart disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability, to include as due to herbicide exposure, is denied.


REMAND

As to the issue of entitlement to a rating in excess of 10 percent for a service-connected low back disability, it an August 2015 Order, the Court found the September 2014 determination did not properly take into account the Veteran's symptoms of limitation of motion, altered gait, spasms, pain, flare-ups lasting two to three days, discomfort, stiffness, weakness, achiness, and tightness.  A December 2015 brief in support of the Veteran's claim asserts that his low back disability has increased in severity since the most recent VA examination and requested that a new examination be provided.  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination to determine the severity of the service-connected low back disability.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide ranges of motion in degrees and should state whether there is any additional loss of function due to painful motion, excess motion, incoordination, fatigability, or weakened motion.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


